 


109 HR 5448 IH: Louisiana Hurricane and Flood Protection Council Act of 2006
U.S. House of Representatives
2006-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5448 
IN THE HOUSE OF REPRESENTATIVES 
 
May 22, 2006 
Mr. Jindal introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To establish the Louisiana Hurricane and Flood Protection Council for the improvement of hurricane and flood protection in Louisiana. 
 
 
1.Short titleThis Act may be cited as the Louisiana Hurricane and Flood Protection Council Act of 2006. 
2.DefinitionsIn this Act: 
(1)CouncilThe term Council means the Louisiana Hurricane and Flood Protection Council established by section 3(a). 
(2)Disaster areaThe term disaster area means any area along the coast of the State of Louisiana in which a major disaster relating to Hurricane Katrina or Hurricane Rita was declared by the President to exist on or after August 29, 2005, in accordance with section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170). 
(3)SecretaryThe term Secretary means the Secretary of the Army. 
3.Establishment of council 
(a)EstablishmentThere is established a council to be known as the Louisiana Hurricane and Flood Protection Council. 
(b)PurposesThe purposes of the Council are— 
(1)to manage and oversee each aspect of the implementation of a system-wide, comprehensive plan for projects of the Corps of Engineers (including the study, planning, engineering, design, construction, operation, and maintenance of the projects or components of projects and functions or activities of the Corps of Engineers relating to other projects) that addresses hurricane protection, flood control, ecosystem restoration, storm surge damage reduction, or navigation in the disaster area that— 
(A)on a system-wide basis, as the Council determines to be practicable, coordinates and integrates projects or components of projects that comprehensively implement activities for hurricane protection, flood control, ecosystem restoration, storm surge damage reduction, and navigation projects in order to— 
(i)ensure consistency and efficiency between projects and components of projects; 
(ii)enhance project effectiveness and the overall effectiveness of the larger comprehensive plan; and 
(iii)ensure that projects and components of projects of the comprehensive plan are implemented in an efficient, timely, and reliable manner to maximize results and reduce costs in implementing projects or components of projects; 
(B)restores and reconstructs critical coastal wetlands; 
(C)protects the disaster area from future flooding and reduces storm damage and devastation caused by hurricanes;  
(D)provides for navigational interests; and 
(E)ensures that each project for the construction of a segment of the southeast Louisiana hurricane protection system conforms to safety standards that account for— 
(i)current understanding of the structural design of levees and floodwalls; 
(ii)geotechnical characteristics of the site of the project; 
(iii)mechanisms to address potential failures of the system; and 
(iv)hydrology and hydraulics for a range of storm and flood events; and 
(2)through the demonstration program established under section 4(b), to manage each aspect of the implementation of projects of the Corps of Engineers in the disaster area (including the study, planning, engineering, design, construction, operation, and maintenance of such projects or components of projects and functions or activities of the Corps of Engineers relating to other projects), including projects for— 
(A)hurricane protection; 
(B)flood control; 
(C)coastal and ecosystem restoration; 
(D)storm surge damage reduction; and 
(E)navigation. 
(c)Membership 
(1)Composition of council 
(A)Definition of expertiseIn this paragraph, the term expertise, with respect to a field of work or study, means— 
(i)at least 10 years of professional experience in the field of work or study; or 
(ii)a master’s degree (or the equivalent) in the field of work or study. 
(B)CompositionThe Council shall be composed of 9 members appointed by the President, of whom— 
(i)3 members shall be selected from the Corps of Engineers, 1 of whom shall be appointed by the President, by and with the advice and consent of the Senate (unless the member is already confirmed by the Senate), as Chairperson of the Council; and 
(ii)6 members shall be selected from individuals who are not otherwise employed by the Federal Government or a State government, of whom— 
(I)2 members shall have expertise in civil engineering relating to hurricane and flood protection; 
(II)2 members shall have expertise in the environment relating to— 
(aa)the interaction of saltwater and freshwater estuaries; and 
(bb)coastal ecosystem restoration; 
(III)1 member shall have expertise in civil engineering relating to navigation; and 
(IV)1 member shall have expertise in fiscal matters relating to project management. 
(C)Suggestions of governorThe Governor of Louisiana may suggest to the President nominees for consideration for appointment to the Council under subparagraph (B)(ii). 
(D)Louisiana residence or work requiredOf the members of the Council appointed under subparagraph (B)(ii), at least 2 members shall— 
(i)have resided in the State of Louisiana for not less than 2 years and have expertise in the field of work or study of the member; or 
(ii)have worked in the applicable field of expertise in the State of Louisiana for not less than 2 years. 
(2)Date of appointmentsThe appointment of a member of the Council shall be made not later than 30 days after the date of enactment of this Act. 
(d)Term; vacancies 
(1)Term 
(A)Corps of engineersA member appointed under subsection (c)(1)(B)(i) (or a designee of such a member) shall be appointed for the life of the Council, subject to removal by the President. 
(B)Non-Federal employeesA member appointed under subsection (c)(1)(B)(ii) shall be appointed for a term of 5 years and may be reappointed, except that, of the members first appointed— 
(i)of the members appointed under subsection (c)(1)(B)(ii)(I), 1 member shall be appointed for a term of 4 years; and 
(ii)of the members appointed under subsection (c)(1)(B)(ii)(II), 1 member shall be appointed for a term of 4 years. 
(2)VacanciesA vacancy on the Council— 
(A)shall not affect the powers of the Council; and 
(B)shall be filled not later than 30 days after the date on which the vacancy occurred in the same manner as the original appointment was made. 
(e)Initial MeetingNot later than 30 days after the date on which the majority of members of the Council have been appointed, the Council shall hold the initial meeting of the Council. 
(f)MeetingsThe Council shall meet at the call of the Chairperson, who shall provide due notice of the meetings to members of the Council. 
(g)QuorumA majority of the members of the Council shall constitute a quorum, but a lesser number of members may hold hearings. 
(h)Vice ChairpersonThe Council shall select a Vice Chairperson from among the members of the Council appointed under subsection (c)(1)(B)(ii). 
(i)Clerk 
(1)In generalThe Council shall select a Clerk from among the members of the Council appointed under subsection (c)(1)(B)(ii). 
(2)DutiesThe Clerk shall establish and maintain an accurate record of— 
(A)proceedings of the Council; 
(B)information received by the Council; and 
(C)reports or recommendations prepared by the Council. 
(j)LocationThe headquarters, general offices, and meetings of the Council shall be at a location designated by the Secretary. 
4.Duties 
(a)Comprehensive Plan 
(1)In generalThe Council shall manage and oversee each aspect of the implementation of a system-wide, comprehensive plan for projects of the Corps of Engineers in the disaster area (including the study, planning, engineering, design, construction, operation, and maintenance of the projects, and functions and activities of the Corps of Engineers relating to other projects or components of projects) in accordance with the comprehensive hurricane protection program authorized by Congress during 2005 to take a comprehensive approach to improving hurricane protection, flood control, coastal and ecosystem restoration, storm surge damage reduction, and navigation in the disaster area. 
(2)RequirementsIn managing and overseeing the plan under paragraph (1), the Council shall— 
(A)integrate, as the Council determines to be practicable, projects and components of projects that comprehensively implement activities for hurricane protection, flood control, coastal and ecosystem restoration, storm surge damage reduction, and navigation in the disaster area; 
(B)recommend priorities among the projects and components of projects identified under the comprehensive plan; 
(C)establish a benefit/risk analysis for the disaster area that properly accounts for risks posed to high population areas to assist in prioritizing projects described in subparagraph (A); 
(D)review Corps of Engineers documents and prepare recommendations and modifications for Congress to enhance project or component effectiveness and the overall larger comprehensive plan; 
(E)request comments regarding, and propose resolutions for, problems confronted in implementing any project or component within the comprehensive plan; and 
(F)ensure that the comprehensive plan is implemented in an efficient, timely, and reliable manner to maximize results and reduce costs in implementing projects described in subparagraph (A). 
(b)Demonstration Program 
(1)In generalDuring the 20-year period beginning on the date of enactment of this Act, the Council shall establish and carry out a demonstration program for the study, design, integrated implementation, and system-wide management of any project or component of a project of the Corps of Engineers in the disaster area, including the integration of projects relating to— 
(A)hurricane protection; 
(B)flood control; 
(C)coastal and ecosystem restoration; 
(D)storm surge damage reduction; and 
(E)navigation. 
(2)Future disasters 
(A)Recommendations 
(i)In generalIn carrying out the demonstration program under paragraph (1), the Council shall develop, and submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives, recommendations for an emergency strategy to repair infrastructure relating to projects or components of projects under the comprehensive plan and to supplement the authority of the Corps of Engineers under any other law, in any area in Louisiana affected by a major disaster or emergency declared by the President to exist in accordance with section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) during the period of the demonstration program. 
(ii)RequirementsThe recommendations under clause (i) shall— 
(I)be in accordance with the comprehensive plan under subsection (a); and 
(II)include recommendations or modifications regarding priorities of the comprehensive plan as the comprehensive plan relates to projects or components of projects for purposes of restoring, repairing, rebuilding, or protecting affected disaster areas. 
(B)Approval processThe approval process described in paragraph (3)(C)(ii) shall apply to recommendations of the Council under subparagraph (A), in accordance with paragraph (3)(C)(iii)(II)(bb). 
(C)Effect of paragraphNothing in this paragraph affects any authority of the Corps of Engineers under any other law, including section 5 of the Act of August 18, 1941 (commonly known as the Flood Control Act of 1941) (55 Stat. 650; 69 Stat. 186). 
(3)Corps of Engineers studies 
(A)In generalNotwithstanding any other law (including regulations), each study of the Corps of Engineers in the disaster area authorized pursuant to a study resolution of a Committee of Congress during the 20-year period beginning on the date of enactment of this Act shall be conducted in accordance with the demonstration program established under paragraph (1). 
(B)Study reportsNot later than 18 months after the date on which a study under subparagraph (A) is authorized, the Council shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report describing the results of the study and any recommendations, including modifications, of the Council. 
(C)Implementation of recommendations 
(i)In generalThe Corps of Engineers shall not implement a report or recommendation of the Council until the report or recommendation is approved in the manner of a study resolution by the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives under clause (ii). 
(ii)Approval process 
(I)In generalNot later than 120 days after the date of receipt of a recommendation or report describing the results of a study under subparagraph (B), the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives shall determine whether to adopt a resolution in the manner of a study resolution approving each report or recommendation submitted by the Council. 
(II)Additional informationTo facilitate a Committee described in subclause (I) in making a determination under that subclause, the Council may submit to the Committee such additional information relating to a report or recommendation of the Council as the Committee may request, including information from the Corps of Engineers. 
(III)Rescission of ApprovalIf the Corps of Engineers fails to begin the implementation of a report or recommendation of the Council by not later than 1 year after the date of approval of the report or recommendation, the Committee on Environment and Public Works of the Senate or the Committee on Transportation and Infrastructure of the House of Representatives, by resolution, may rescind the approval of the Committee of the report or recommendation. 
(iii)Period of effectiveness 
(I)In generalExcept as provided in subclause (II), the approval process described in clause (ii) shall apply only during the 6-year period beginning on the date of enactment of this Act. 
(II)ExtensionNotwithstanding subclause (I), the approval process described in clause (ii) shall apply with respect to a report or recommendation of the Council submitted after the date that is 6 years after the date of enactment of this Act if— 
(aa)during the 2-year period preceding the date on which the report or recommendation is submitted, a major bill reauthorizing water resource programs of the United States has not been enacted; or 
(bb)a major disaster or emergency is declared by the President to exist in accordance with section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) in any area of southeast Louisiana after that date. 
(iv)Effect of subparagraphThe approval process described in this subparagraph shall apply only in a case in which such an approval process is necessary, as determined by the Committee, because of a major disaster or emergency declared by the President to exist in accordance with section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) after August 1, 2005, that caused a significant loss of life or property. 
(v)Federal share 
(I)In generalThe Federal share of the cost of implementing a recommendation of the Council shall be— 
(aa)for the period of fiscal years 2006 through 2016, 90 percent; and 
(bb)for the period of fiscal years 2017 and thereafter for the life of the demonstration program, 85 percent. 
(II)RecommendationsThe Council may make recommendations to reduce or modify the cost share for any project or component of a project in the comprehensive plan. 
(D)Effect of paragraphIn implementing a report or recommendation of the Council under this paragraph, the Corps of Engineers may waive a requirement under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) only if the Council determines that— 
(i)an imminent threat to life requires the waiver; and 
(ii)the waiver will not result in significant environmental damage. 
(c)Nonapplicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Council in carrying out this Act. 
5.Powers 
(a)HearingsThe Council may hold such hearings, meet and act at such times and places, take such testimony, and receive such evidence as the Council considers advisable to carry out this Act. 
(b)Information from Federal agencies 
(1)In generalThe Council may secure directly from a Federal agency such information as the Council considers necessary to carry out this Act. 
(2)Provision of informationOn request of the Chairperson of the Council, the head of the agency shall provide the information to the Council. 
(c)Postal ServicesThe Council may use the United States mails in the same manner and under the same conditions as other agencies of the Federal Government. 
(d)GiftsThe Council may accept, use, and dispose of gifts or donations of services or property. 
6.Council personnel matters 
(a)Compensation of Members 
(1)Non-Federal employeesA member of the Council who is not an officer or employee of the Federal Government shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which the member is engaged in the performance of the duties of the Council. 
(2)Federal employeesA member of the Council who is an officer or employee of the Federal Government shall serve without compensation in addition to the compensation received for the services of the member as an officer or employee of the Federal Government. 
(b)Travel expensesA member of the Council shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for an employee of an agency under subchapter I of chapter 57 of title 5, United States Code, while away from the home or regular place of business of the member in the performance of the duties of the Council. 
(c)Detail of Federal Government employees 
(1)In generalAn employee of the Federal Government may be detailed to the Council without reimbursement. 
(2)Civil service statusThe detail of the employee shall be without interruption or loss of civil service status or privilege. 
7.Authorization of AppropriationsThere are authorized to be appropriated such sums as are necessary to carry out this Act, to remain available until expended. 
8.Termination of councilThe Council shall terminate on December 31, 2026. 
 
